t c memo united_states tax_court daniel lee berglund petitioner v commissioner of internal revenue respondent docket no 6656-13l filed date daniel lee berglund for himself jeremy j eggerth for respondent memorandum findings_of_fact and opinion morrison judge the irs proposed a levy and filed a notice of lien to collect the income-tax liability of petitioner daniel lee berglund berglund requested a hearing before the irs appeals_office the appeals_office upheld both collection actions berglund filed a petition appealing the determination under sec_6330 we sustain the determination findings_of_fact berglund did not file a federal-income-tax return for the tax_year on date the irs sent berglund a notice_of_deficiency for the tax_year berglund received the notice_of_deficiency he did not petition the tax_court for a redetermination of the deficiency the irs claims that on date an assessment was made of berglund’s income-tax liability for tax_year berglund asserts that the assessment is invalid because he contends the irs does not have a signed summary record of assessment as we explain below we hold that the date assessment is valid in a letter dated date the irs stated to berglund we filed a notice_of_federal_tax_lien on the letter stated that the notice of lien related to berglund’s income-tax liability for tax_year and that this liability had been assessed on date the letter advised berglund of his right to request a collection-review hearing with the appeals_office all references to sections are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times unless otherwise indicated on date the irs filed a notice of lien in washington county minnesota to collect berglund’s income-tax liability for tax_year this is the lien filing referred to in the date letter even though that letter predated the lien filing by one day on date the irs issued a notice to berglund that it intended to levy to collect his income-tax liability for tax_year the notice advised berglund of his right to request a collection-review hearing with the appeals_office on date berglund sent the irs a request under the freedom_of_information_act foia he requested copies of documents including form 23c if it has been entered into the irs record keeping system as a substitute for return berglund did not specifically ask for a signed copy of the form 23c on date berglund sent the irs a request for a collection- review hearing in response to both the date notice of lien filing and the date notice_of_intent_to_levy in his request berglund contended that he had no income for tax_year because he did not do business in the district of columbia he also contended that the form_1040 was an outlaw form on date berglund sent the irs an addendum to his date request for a collection-review hearing berglund demanded that the irs withdraw the notice of lien filed against him he claimed that the irs did not have a lawful procedurally valid signed assessment for his tax_year he requested proof of verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure had been met pursuant to sec_6320 and sec_6330 he also requested various documents regarding his tax_year including copies of t he procedurally valid assessment prepared by the irs and or its agents against me for the tax_year signed by an assessment officer all assessment documentation the summary record of assessment the form 23-c or replacement form the racs report and my form he said that he was withdrawing any legal positions that were classified and published by the irs as frivolous or groundless he asked that the collection-review hearing take place by correspondence on date berglund sent the irs a second addendum to his date request for a collection-review hearing in this addendum berglund stated that he could not find the statute that imposed a federal-income tax on him or required him to file a federal-income-tax return he demanded that the irs identify the statute on date berglund sent the irs a third addendum to his date request for a collection-review hearing in this addendum berglund demanded that the appeals_office prove that he was a taxpayer berglund also requested pieces of information about the irs employees involved in his collection-review hearing including an affidavit from each employee stating that he or she did not pay to be appointed to office on date the appeals_office wrote a letter to berglund stating that it had received his request for a collection-review hearing and had assigned the case to its st paul minnesota office on date the irs’s disclosure_office sent berglund a letter responding to his date foia request the letter stated that the irs had found pages of documents that were responsive to the request and that all pages were enclosed with the letter it further stated that both form 23c and racs are valid summary records of assessment but that the racs is the computer-generated replacement for the form 23c enclosed with the letter were the full name of racs appears to be revenue accounting control system racs report revrul_2007_21 2007_1_cb_865 pages of documents the irs concedes in its posttrial brief that an unsigned summary record of assessment for the tax_year presumably racs is among these pages of documents but the irs does not identify which of the pages it is on date the appeals_office wrote a letter to berglund scheduling a correspondence hearing for him on date the letter gave berglund two weeks--ie until date--to submit any relevant documents to the appeals_office including-- r egarding the liability you are raising --a form_1040 for tax_year on date berglund wrote a letter to the appeals_office in response to its date letter berglund wrote that he again was withdrawing any legal positions that were classified and published by the irs as frivolous or groundless berglund asked the appeals_office to add the letter to his previous submissions regarding the collection-review hearing on date the appeals_office issued its notice_of_determination in the notice the appeals_office stated that it verified through transcript analysis that the assessment of income-tax liability had been made for tax_year these pages are identified in the trial record as exhibit 29-j page sec_36 to among the documents considered by the appeals_office in verifying that an assessment had been made were the following computerized transcripts of account printouts from irs electronic records in the integrated data retrieval system stamped with the date date and an undated printout from the integrated data retrieval system the appeals_office did not review the original summary record of assessment to verify that it had been signed by an assessment officer the notice_of_determination went on to state that berglund had raised only frivolous issues in his request for a collection-review hearing and that the appeals_office does not consider frivolous issues the notice_of_determination stated that in his letter dated date berglund had requested withdrawal of the lien filing and that he had raised no other issues the notice stated that berglund had not presented any information that would support withdrawal of the lien filing it further stated that the appeals_office had been unable to determine whether berglund had received a notice_of_deficiency and consequently had permitted the irs contends in its post-trial brief that these documents which it describes as computerized transcripts of account were among the documents that the appeals_office considered in verifying that an assessment has been made this contention is consistent with the trial record berglund does not dispute the contention berglund to raise the issue of his underlying tax_liability however according to the notice berglund did not contest his underlying tax_liability berglund filed a timely petition challenging the determination he was a resident of minnesota when he filed his petition in his petition berglund contended that the irs did not have a signed assessment because none of the pages of documents he received in response to his foia request was signed at trial we admitted a copy of the administrative file of the appeals_office among the documents in the administrative file was a copy of berglund’s foia request but not the irs disclosure office’s response at trial the irs introduced a form_4340 certificate of assessments payments and other specified matters for berglund’s tax_year which had not been considered at the collection- review hearing and was not part of the administrative file the form_4340 states that berglund’s income-tax liability for tax_year was assessed and that the assessment_date 23c rac was date in his post-trial brief berglund contends that there is no signed summary record of assessment because the summary record of assessment he had received in response to his foia request was unsigned that sec_301_6203-1 proced admin regs requires the summary record of assessment to be signed and that without a signed summary record of assessment there is not a valid assessment for tax_year berglund contends that to verify that the assessment was signed the appeals_office had to obtain the original document or a true copy of the original document and examine it its failure to do so he argues violated its duty under sec_6330 to verify that the requirements of any applicable law or administrative procedure have been met opinion the internal_revenue_code directs the treasury secretary--acting through the irs--to determine assess and collect federal taxes sec_6201 sec_6301 assessment is a bookkeeping entry made by the irs that initially establishes a taxpayer’s liability for tax sec_6203 see 134_tc_280 a person’s liability to pay a tax is established by assessment which is the formal recording of a liability in the records of the commissioner sec_6203 provides that an assessment of tax which includes interest additions to tax and assessable_penalties shall be made by recording the liability of the taxpayer in the office of the secretary_of_the_treasury in accordance with rules or regulations prescribed by the secretary see sec_6202 sec_301_6203-1 proced admin regs specifies that an assessment is made by an assessment officer signing the summary record of assessment which through supporting records must include the identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment the date of the assessment is the date the summary record of assessment is signed id without a signed summary record of assessment there is no valid assessment see 384_f2d_863 5th cir the irs is authorized to assess any_tax reported on the taxpayer’s return see sec_6201 24_f3d_901 7th cir meyer v commissioner 97_tc_555 to make an assessment of tax in addition to that shown on the return ie a deficiency the irs must first mail a notice_of_deficiency to the taxpayer see sec_6213 sec_6211 defining deficiency the notice_of_deficiency entitles the taxpayer to petition the tax_court for a redetermination of the deficiency sec_6213 when the irs assesses tax a tax_lien arises in favor of the irs on all the taxpayer’s property sec_6321 and sec_6322 to secure its lien against others the irs can file a notice of the lien with the appropriate state_or_local_government office for the location of the property sec_6323 f the irs can also seize the property subject_to the lien or any of the taxpayer’s property through its levy power sec_6331 and b michael i saltzman leslie book irs practice procedure para pincite to 2d ed the irs must offer the taxpayer a collection-review hearing with its appeals_office after it files a notice of lien sec_6320 b it must also offer the taxpayer a collection-review hearing with its appeals_office before it can collect a tax through levy sec_6330 both hearings can be held together see sec_6320 the duties of the appeals_office in conducting both types of hearings are set forth in sec_6330 sec_6320 sec_6330 requires the appeals_office to obtain verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that at the hearing the taxpayer may raise any issues regarding the unpaid tax or the collection action but cannot challenge the existence or amount of the underlying tax_liability if he or she received a notice_of_deficiency the verification required by sec_6330 and the issues raised by the taxpayer under sec_6330 must be considered by the appeals_office in making its determination sec_6330 and b a taxpayer dissatisfied with the appeals office’s determination may appeal it to the tax_court sec_6330 the tax_court reviews the determination of the appeals_office under an abuse-of-discretion standard except that if the underlying tax_liability is properly that is the irs see 118_tc_162 at issue then the underlying tax_liability is reviewed de novo 114_tc_176 an abuse_of_discretion occurs when the appeals office’s determination is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 112_tc_19 berglund’s challenge to the determination of the appeals_office is resolved by evaluating whether the appeals_office complied with its duty under sec_6330 to verify that the requirements of any applicable law or administrative procedure have been met see 118_tc_162 in making such an evaluation we use an abuse-of-discretion standard of review id pincite as part of its duty to verify that the requirements of any applicable law or administrative procedure have been met the appeals_office must verify that the irs made an assessment to verify that the irs had made an assessment of we observed in carothers v commissioner tcmemo_2013_165 at that the appeals_office must verify that an assessment had been made to satisfy its duty to verify imposed by sec_6330 assessment is a necessary condition for both liens and levies sec_6322 lien arises at time assessment has been made a after timely assessment tax may be collected by levy because liens in particular the filing of a notice of a lien and levies are the two types of collection actions that trigger a taxpayer’s right to a collection-review proceeding see sec_6320 filing of notice of lien a b impending levy it is sensible that in a collection-review hearing one of the requirements of applicable law that must be verified is whether an assessment has been made berglund’s tax_year liability the appeals_office reviewed computerized transcripts of account it did not review the original summary record of assessment to verify that it had been signed by an assessment officer sec_6330 does not mandate that the appeals_office rely on a particular document to satisfy the verification requirement 119_tc_252 when the appeals_office has relied on forms to verify that an assessment has been made the court has held that it did not err in doing so provided that the taxpayer did not show some irregularity in the assessment procedures 115_tc_35 holding that a form_4340 reflecting that the tax_liabilities were assessed and remain unpaid is sufficient verification under sec_6330 unless the taxpayer shows some irregularity in the assessment procedures when the appeals_office has instead relied on computerized transcripts to verify that an assessment has been made the court has held in some cases that it did not err in doing so may v commissioner tcmemo_2014_194 at computerized transcript sherwood v commissioner tcmemo_2005_268 slip op pincite computerized transcript howard v commissioner tcmemo_2002_81 slip op pincite the information contained in a form_4340 that is used to verify the validity of an assessment is also contained in a computer transcript of account accordingly the appeals officer’s reliance upon the computer transcript as verification of petitioner’s liability satisfied the requirements of sec_6330 see also 118_tc_365 ndollar_figure aff’d 329_f3d_1224 11th cir by analogy to the cases involving forms the appeals_office can rely on computerized transcripts only if the taxpayer has not shown some irregularity in the assessment procedures see eg kubon v commissioner tcmemo_2011_41 slip op pincite aff’d 479_fedappx_759 9th cir in this case the appeals_office relied on computerized transcripts to verify that the irs had assessed berglund’s tax_year income-tax liability we observe that the computerized transcripts are indecipherable the inscrutability of computerized transcripts could in some instances be a bar to sustaining the appeals office’s determination see barnes v commissioner tcmemo_2010_ slip op pincite this is not such a case first berglund’s contention is not that the particular type of records relied on by the appeals_office ie computerized transcripts versus forms were an invalid means of verifying that an assessment had been made but that no verification is sufficient without the computerized transcripts are incomprehensible on their face and the trial record does not assist us in understanding them reviewing the original summary record of assessment we need only consider whether this particular omission constitutes an error second the form_4340 was introduced by the irs at trial and this form_4340 shows that an the form_4340 was not part of the administrative file compiled by the appeals_office under the administrative-record rule a court reviewing an agency action cannot generally consider evidence outside the administrative record see 439_f3d_455 8th cir rev’g 123_tc_85 there is conflicting authority as to whether the administrative-record rule governs the tax court’s review of a determination in a collection-review hearing in robinette v commissioner t c pincite the tax_court held that the administrative-record rule does not govern the tax court’s review of a determination in a collection-review hearing the tax_court was reversed by the court_of_appeals for the eighth circuit which held that the administrative-record rule governs such review robinette v commissioner f 3d pincite the tax_court is bound by the precedent of the circuit to which our cases are appealable 54_tc_742 aff’d 445_f2d_985 10th cir an appeal of a tax_court decision involving a petitioner seeking redetermination of tax_liability is reviewed by the circuit in which the petitioner resides unless the parties stipulate venue in another circuit sec_7482 berglund resides in the eighth circuit therefore his appeal from this case would be to the court_of_appeals for the eighth circuit assuming that a decision in this case is considered to involve a petitioner seeking redetermination of tax_liability and that the parties do not stipulate venue in another circuit however in 740_f3d_668 d c cir aff’g tcmemo_2012_27 the court_of_appeals for the d c circuit held that a collection-review case does not involve the redetermination of tax_liability therefore an appeal of a collection-review case is heard by the d c circuit see sec_7482 under byers an appeal of this case would be heard by the d c circuit rather than the eighth circuit the court_of_appeals for the d c circuit has not yet weighed in on the question of whether the administrative-record rule governs a determination in a collection-review hearing even if the administrative-record rule governs the tax court’s review of a determination in a continued assessment was made see 933_f2d_991 fed cir 961_f2d_1 1st cir the 23c date on a form_4340 is the date the assessment officer signed the form 23c 970_f2d_66 5th cir 8_f3d_1169 7th cir 953_f2d_531 9th cir 335_f3d_1186 10th cir 871_f2d_1015 11th cir davis v commissioner t c pincite therefore even if we were to determine that the appeals_office had erred in relying on the computerized transcripts we would decline to remand the case to the appeals_office for it to examine the form_4340 because such a remand would not be productive see nestor v commissioner t c pincite we next consider whether berglund showed some irregularity in the assessment procedures berglund contends that he demonstrated to the appeals_office that there was an irregularity that required the appeals_office to verify that the summary record of assessment had been signed berglund had obtained a continued collection-review hearing the type of determination challenged by berglund we would still be permitted to consider the form_4340 see bowman v commissioner tcmemo_2007_114 slip op pincite aff’d 285_fedappx_309 8th cir summary record of assessment through foia u s c sec_552 the summary record of assessment he obtained was unsigned berglund wrote to the appeals_office to argue that the irs had no signed assessment for we disagree that berglund demonstrated an irregularity in the assessment process in his foia request berglund had requested a form 23c which is a type of summary record of assessment see eg march f 3d pincite9 roberts v commissioner t c pincite n but he did not specify that he wanted the signed version of the form 23c cf pursifull v united_states u s tax cas cch para big_number at big_number big_number s d ohio plaintiff served discovery request on united_states for signed summary records of assessment aff’d 19_f3d_19 6th cir furthermore sec_6203 which governs the irs’s responses to taxpayer requests for copies of records of assessments did not require the irs to provide a signed copy of a document in response to berglund’s request that he received an unsigned summary record of sec_6203 provides that when a taxpayer requests a copy of the record of the assessment as berglund arguably did in his foia request for the form 23c the irs must provide the taxpayer a copy of the record of the assessment a copy of the assessment need not include any signed documents see best v commissioner tcmemo_2014_72 at sec_301_6203-1 proced admin regs assessment does not mean that no signed summary record of assessment existsdollar_figure under these circumstances we hold that the assessment was valid and the appeals_office did not abuse its discretion in concluding that it had verified that the assessment had been properly made see craig v commissioner t c pincite therefore we sustain the determination of the appeals_office in its brief the irs requests that the tax_court impose a penalty on berglund under sec_6673 which authorizes the tax_court to require a taxpayer to pay the united_states a penalty whenever it appears to the court that the taxpayer has instituted or maintained proceedings primarily for delay the taxpayer’s position in our conclusion is analogous to that of the court in carothers v commissioner tcmemo_2013_165 in carothers the taxpayer had received a foia response in date from the irs stating that an assessment had not yet been made id at this date foia response did not discredit the irs’s claim that an assessment had been made on date several months after the foia response id at the court stated a statement by the irs ‘that no legal assessment is on record’ as of date is irrelevant for the purpose of showing whether an assessment was later made on date id at the proceedings is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies we decline to impose such a penalty decision will be entered for respondent
